        Case 1:21-cv-10330-WGY Document 120 Filed 07/09/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                BOSTON DIVISION


BOSTON PARENT COALITION FOR
ACADEMIC EXCELLENCE CORP.,

                      Plaintiff,

v.

THE SCHOOL COMMITTEE OF THE
CITY OF BOSTON, ALEXANDRA
OLIVER-DAVILA, MICHAEL O’NEILL,
HARDIN COLEMAN, LORNA RIVERA,
JERI ROBINSON, QUOC TRAN, ERNANI
DeARAUJO, and BRENDA CASSELLIUS,                          Civil Action No. 1:21-cv-10330-WGY
                      Defendants

and

THE BOSTON BRANCH OF THE NAACP,
THE GREATER BOSTON LATINO
NETWORK, ASIAN PACIFIC ISLANDER
CIVIC ACTION NETWORK, ASIAN
AMERICAN RESOURCE WORKSHOP,
MAIRENY PIMENTAL, and H.D.,

                      Defendants-Intervenors.



                                   NOTICE OF CORRECTION

       Plaintiff Boston Parent Coalition for Academic Excellence Corp. (“the Boston Parents”),

by and through its undersigned counsel, files this notice of correction related to its July 8, 2021

Reply Memorandum [Doc. 119]. There, the Boston Parents attributed a statement by the Court

during the March 16, 2021 hearing in this matter to “The Honorable Robert Young”. This




                                                1
        Case 1:21-cv-10330-WGY Document 120 Filed 07/09/21 Page 2 of 3




statement obviously should have been attributed to “The Honorable William Young”, and counsel

for the Boston Parents apologize to Judge Young for the error.



Dated: July 9, 2021                            Respectfully submitted:

                                                       /s/ Callan G. Stein
                                               Callan G. Stein (BBO # 670569)
                                               TROUTMAN PEPPER HAMILTON SANDERS LLP
                                               125 High Street
                                               Boston, MA 02110
                                               Telephone: (617) 204-5100
                                               callan.stein@troutman.com

                                               William H. Hurd (Va. Bar # 16967) (pro hac
                                                 vice)
                                               Christopher W. Carlson, Jr. (Va. Bar # 93043)
                                                 (pro hac vice)
                                               TROUTMAN PEPPER HAMILTON SANDERS LLP
                                               1001 Haxall Point
                                               Richmond, VA 23219
                                               Telephone: (804) 697-1490
                                               william.hurd@troutman.com
                                               chris.carlson@troutman.com

                                               Mary Grace W. Metcalfe (N.Y. Bar #5377932)
                                                  (pro hac vice)
                                               TROUTMAN PEPPER HAMILTON SANDERS LLP
                                               875 Third Avenue
                                               New York, NY 10022
                                               Telephone: (212) 704-6000
                                               marygrace.metcalfe@troutman.com (pro hac
                                               vice)

                                               Counsel for Plaintiff




                                               2
        Case 1:21-cv-10330-WGY Document 120 Filed 07/09/21 Page 3 of 3




                                      Certificate of Service

       I, Callan G. Stein, certify that the foregoing document was filed this date via the Court’s

CM/ECF filing system and will be sent electronically to the registered participants in this action.




                                                     /s/ Callan G. Stein




                                                 3
